Citation Nr: 0725765	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral sprain with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and father




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1993 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in January 2003. 

The case was remanded by the Board in July 2003 and has been 
returned for review by the Board.


FINDINGS OF FACTS

1.  The veteran's lumbosacral spine disability has been 
primarily manifested by pain on use with lumbar spine flexion 
of 50 to 60 degrees and complaints of pain without evidence 
of unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

2.  The veteran has a technical certificate in automotive 
repair and has been employed as a clerk/cashier, newspaper 
deliveryman, and automotive technician.  He was a helicopter 
mechanic during service.  

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295, 5293, (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in March 2004.  Furthermore, while this 
case was undergoing development, the case of Dingess/Hartman 
was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of this decision in a 
letter issued in August 2006.    

Although the notice was not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for increased evaluation

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering, effective on September 26, 2003.  (Former 
Diagnostic Code 5293 is now Diagnostic Code 5243).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain under the old law

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Board has considered the possibility of a rating in 
excess of 40 percent prior to the revisions, under several 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, this is the 
highest maximum rating allowed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (limitation of motion) and 5295 
(lumbosacral strain).  Still further, there is no evidence of 
ankylosis; therefore Diagnostic Code 5289 (ankylosis) would 
not apply.

The Board will now determine whether the veteran is entitled 
to a higher rating of 40 percent under the old law.  The 
Board realizes that the veteran has experienced significant 
manifestations; however, the VA examinations do not show him 
to have pronounced intervertebral disc syndrome.  For the 
most part, there was no significant neurological 
symptomatology noted.  In February 2001, the veteran 
complained of pains involving the lower extremities.  The 
examiner noted that the veteran walked with a cane.  He had a 
mild left limp without the use of the cane.  There was slight 
tenderness to the para lumbar muscular, bilaterally.  
Straight leg raising on the right was negative.  Deep tendon 
reflexes were 2+ and symmetric, bilaterally.  On the left, 
the veteran complained of slight pulling in the back.  The 
impression was lumbar spine with mild degenerative disc 
disease, L5-S1.  The examiner noted that there was no 
degenerative joint disease, and he concluded that it was 
productive of mild plus functional impairment.  

It was again noted on the October 2001 VA examination that 
the veteran had a slight limp and some tenderness to 
palpation.  No muscle spasm was noted.  Deep tendon reflexes 
were 2+ and symmetric, bilaterally.  Straight leg raising was 
negative bilaterally.  

On VA examination in April 2004, deep tendon reflexes at the 
patella and Achilles were 2/4 and 1/4, respectively.  Manual 
muscle strength testing on the right was 5/5; it was 5 on the 
left gastrocnemius; and the quadriceps was 4/5.  There was 
give away complaining and discomfort in the lower back.  
Straight leg raising was negative on the right, but on the 
right, the veteran complained of some discomfort in the left 
low back and left knee.  The examiner commented that there 
was moderately severe functional impairment.

While there was evidence of tenderness and a decrease in deep 
tendon reflexes, the motor examinations were, for the most 
part, within normal limits.  Radiological studies conducted 
in conjunction with the April 2004 VA examination revealed 
mild degenerative joint disease at the T5-6 level.  There was 
also only mild nonspecific narrowing at the L5-S1 level.  
There have been no sensory deficits noted or evidence of 
muscle spasm.  Moreover, the veteran has significant range of 
motion.  At VA examination in October 2001 he had 25 degrees 
of flexion in the thoracic segment of the spine.  The 
veteran's lumbar spine motion has varied from 50 to 60 
degrees of flexion.  Furthermore, electromyograph (EMG) 
studies have been always been considered normal.  As such the 
Board finds that current 40 percent evaluation approximates 
the degrees of disability associated with the lumbar spine 
disability under Diagnostic Code 5293.

The Board also considered whether he was entitled to a higher 
evaluation under Deluca.  As noted, the veteran reported 
multiple complaints including constant pain.  However, the 
evidence concerning the level of the veteran's back 
disability does not support the assignment of a higher 
disability evaluation based on pain alone.  The VA examiner 
at the most recent examination found that there was 
moderately severe amount of functional impairment, which is 
considered in the assigned rating.  The examiner noted that 
the veteran walked with a cane and a limp on the left but 
also noted that this was, for the most part, due to his 
non-service connected left knee and his gait was minimally 
affected by the back.  As noted above, the reported findings 
approximate no more than severe limitation of motion.  The 
pain on use of his back which the veteran described to 
examiners is, the Board finds, adequately and appropriately 
compensated at the 40 percent level and does not warrant an 
evaluation in excess of 40 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain under the new regulations

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 (now 5243) provides that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and an 
evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2):  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that sacroiliac injury 
and weakness, Diagnostic Code 5236, is evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the new regulations, the Board finds that the veteran's 
low back does not exceed the 40 percent criteria of 
Diagnostic Code 5237.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran's forward flexion since the new regulation took 
effect was 50 degrees.  So entitlement to an evaluation in 
excess of 40 percent for his lumbosacral spine disability 
under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  In fact, no 
neurological symptoms have been reported.  It is significant 
to point out that in an August 2006 addendum to the April 
2004 VA examination, it was indicated that there were no 
incapacitating episodes in the previous 12 months.

In sum, the pertinent evidence of record, which includes the 
clinical reports and the veteran's written statements, 
provides no basis for an evaluation in excess of 40 percent 
for the veteran's lumbar spine disability.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
lumbosacral strain that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

In addition, to lumbosacral strain, service connection is in 
effect for the residual scarring from removal of soft tissue 
mass on the right occipital scalp, evaluated as 0 percent 
disabling.  A combined schedular disability evaluation of 40 
percent is in effect.  

The Board notes that the service-connected disabilities do 
not meet the schedular requirements for entitlement to a 
total rating based on individual unemployability.  That 
notwithstanding, total disability ratings for compensation 
may nevertheless be assigned where the schedular rating for 
the service-connected disability is less than 100 percent 
when it is found that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age. See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has considered testimony given by the veteran and 
his father during the hearing held in January 2003.  The 
veteran described symptoms of his disabilities such as aching 
in his low back and radiating pain in his legs.  The veteran 
also reported that he could not work or drive because of the 
pain medications he had to take.  His father noted that the 
veteran's back disability increased in severity after an 
accidental fall on ice.  He indicated that the veteran's 
symptoms would rapidly increase on a day to day basis.   

The veteran's application for TDIU was received in January 
2001.  The veteran indicated that he had a high school 
education (GED) with a certificate in automobile repair.  He 
had work experience as an automotive technician.  He 
reportedly became totally disabled in 1997.  The claims file 
shows that he also has reported past work experience as a 
cashier and newspaper deliveryman.  He reported that he was a 
helicopter repairman during service.  

Although he obviously has significant impairment associated 
with his lumbar spine, it has not been shown that this 
disability would prevent him from securing or following a 
substantially gainful occupation.  The Board points out that 
his impairment in lumbar spine functions has not been 
described as severe.  There was no reported evidence of 
atrophy.  He has reported low back pain with radiculopathy, 
but the medical reports offer a somewhat different picture.  
His impairment in the left lower extremity has been mostly 
ascribed to his knee impairment and is only minimally 
affected by his back.  It should be pointed out that the 
veteran has had numerous VA examinations.  As noted above, 
neurological studies have been negative including EMG.  

As noted, he reportedly was employed in various positions.  
The veteran reported that he was terminated from his last job 
because of his back disability; however this has not been 
corroborated by objective evidence.  The VA attempted to 
obtain records from his last reported place of employment; 
however there was no response.  

Moreover, the only medical evidence of record regarding his 
current employability indicates that he may be somewhat 
limited in performing physical labor, but would be able to 
work otherwise.  In this regard, the VA examiner in April 
2004 reported that the back disability would have a mild to 
moderate effect on employment but added that the veteran was 
capable of full time sedentary work.  The Board agrees, the 
record does not show that veteran would be unemployable in a 
position which involves very light or sedentary work.  He 
retains full use of his upper extremities.  

Additionally, the veteran reported that he had attempted to 
take advantage of the vocational rehabilitation program 
provided by VA.  A 2001 VA Social and Industrial Survey 
report denotes that the veteran did vocational rehabilitation 
testing in 1997.  It was noted that the examiner in 1997 
indicated that it would require a unique work station for the 
veteran that would be difficult to attain.  While it is 
obvious that retraining would involve a certain degree of 
difficulty, the record does not show that the veteran is so 
disabled that this goal would be unattainable.  The examiner 
in 1997 did not conclude that this was an impossible task.  
It is noted that the RO attempted to obtain a vocational 
rehabilitation folder; however, responses indicate that there 
was not a Chapter 31 folder for the veteran.  This indicates 
that he has not made current attempts to take advantage of 
the retraining that is provided by the VA.  Finally, the 
Board notes that the Social Security Administration has 
denied claims for disability benefits by the veteran.  

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities alone.  
Accordingly, the Board concludes that the criteria for a TDIU 
have not been met.  


ORDER

Entitlement to an increased evaluation in excess of 40 
percent for a low back disorder is denied.

A TDIU is denied.




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


